                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 MON ETHOS PRO CONSULTING, LLC,                    *
                                                   *
                Plaintiff,                         *
                                                   *
                v.                                 *
                                                   *        Civil Action No. 19-cv-11234-ADB
 RAYMONT EDMONDS,                                  *
                                                   *
                Defendant.                         *
                                                   *
                                                   *

                                    SCHEDULING ORDER

BURROUGHS, D.J.

        This Scheduling Order is intended to provide a reasonable timetable for discovery in

order to help ensure a fair and just resolution of this matter without undue expense or delay.

Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and Local Rule 16.1(f), it is

hereby ORDERED as follows.

        1.     Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be served by

December 13, 2019.

        2.     All motions to join parties or amend pleadings shall be served by December 20,

2019.

        3.     All fact discovery, including non-expert depositions, shall be completed by June

18, 2020.

        4.     The parties shall appear for a status conference before the Court on June 25, 2020

at 10:00 a.m. in Courtroom 17. At that time, the Court will set a deadline for the filing of Rule

56 motions and expert discovery, if needed, and will set a date for trial.
      SO ORDERED.

November 20, 2019       /s/ Allison D. Burroughs
                        ALLISON D. BURROUGHS
                        U.S. DISTRICT JUDGE




                    2
